         Case 3:17-cv-02133-GAG Document 76 Filed 11/07/18 Page 1 of 16



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO




     UNITED STATES OF AMERICA,
               Plaintiff,                                 CIVIL NO. 17-2133 (GAG)
                  v.
     JOSE LUIS VAELLO MADERO,
              Defendant.


               COMMONWEALTH OF PUERTO RICO’S AMICUS BRIEF

TO THE HONORABLE COURT:

       COMES NOW amicus curiae Commonwealth of Puerto Rico, and without waving any

right arising from Title III of the Puerto Rico Oversight, Management and Economic Stability

Act” (“PROMESA”), 48 U.S.C. §§ 2101 et seq. and its Petition under said Title, through the

undersigned attorney very respectfully SETS FORTH and PRAYS as follows:

                                       I.   INTRODUCTION

       On August 25, 2017, Plaintiff United States of America (hereinafter “Plaintiff”)

commenced an action against Defendant Jose Luis Vaello Madero (hereinafter “Mr. Vaello-

Madero” or “Defendant”), a Social Security Administration (SSA) Title XVI Supplemental

Security Income (SSI) disability beneficiary, to collect, inter alia, $28,081.00 in overpaid SSI

benefits after he moved to Puerto Rico. (Docket No. 1). In the Complaint, Plaintiff alleges that

the SSI is a Federal income supplement program funded by general tax revenues (not Social

Security taxes), requiring the beneficiary to be a U.S. resident in order to benefit from it, thus

excluding Puerto Rico. (Id. at ¶ 2).

       On May 22, 2018, this Honorable Court issued an order inviting the Commonwealth to

participate in this case as amicus curiae, or to otherwise intervene under F.R.C.P. 24 (Docket
         Case 3:17-cv-02133-GAG Document 76 Filed 11/07/18 Page 2 of 16



No. 39, p. 1, lines 19 – 22, p. 2, line 1). After formal notice of this Order was executed (see

Docket No. 41), the Commonwealth accepted the Court’s invitation, and therefore appeared in

such a capacity (see also Docket No. 46)(citing FRAP 29(a)(2)-(3)). (Docket No. 47). Other

amicus curiae appearances followed. (Docket Nos. 50, 61, 65).

        This case involves issues that shall indeed have a portentous impact on the residents of the

Island, thus, of wide and general public importance to the nation and particularly to United States

citizens residing in Puerto Rico, who are receiving a disparate treatment by being excluded from the

SSI program for the sole reason of their status as resident of Puerto Rico, which finds its genesis in a

line of early twentieth century cases known as the “Insular Cases”.

                                           II.    ARGUMENT

        A. Heightened Scrutiny Standard:

        When legislation establishes a classification on which to base disparate treatment of

particular groups of people, courts must scrutinize it to determine if it violates equal protection.

See Pers. Adm’r of Mass. v. Feeney, 442 U.S. 256, 271-72 (1979). Depending on the

classification at issue, courts apply different levels of review. City of Cleburne v. Cleburne

Living Ctr., 473 U.S. 432, 439-441 (1985).

        “Certain suspect classifications ─race, alienage and national origin─ require what the

Court calls strict scrutiny, which entails both a compelling governmental interest and narrow

tailoring. Massachusetts v. United States HHS, 682 F.3d 1, 8-9 (1st Cir. 2012) (citing Adarand

Constructors, Inc. v. Pena, 515 U.S. 200, 227 (1995)); see also Cleburne, 473 U.S. 432, 439-441

(suspect classifications are often “deemed to reflect prejudice and antipathy, a view that those in

the burdened class are not as worthy or deserving as others,” and because “such discrimination is

unlikely to be soon rectified by legislative means.”); Washington v. Davis, 426 U.S. 229, 239

                                                   2
            Case 3:17-cv-02133-GAG Document 76 Filed 11/07/18 Page 3 of 16



(1976) (noting that a “central purpose” of equal protection “is the prevention of official conduct

discriminating on the basis of race”). Gender-based classifications invoke intermediate scrutiny

and must be substantially related to achieving an important governmental objective. Both are far

more demanding than the rational basis review conventionally applied in routine matters of

commercial, tax and like regulation. United States HHS, 682 F.3d at 9.

           The exclusion of Puerto Rico residents from the SSI program is subject to a stricter

standard of review than rational basis. Consejo de Salud Playa de Ponce v. Rullán, 586 F. Supp.

2d 22, 44 (D.P.R. 2008) (Gelpí, J.). By excluding Puerto Rico residents as a class, the SSA

singles out and discriminates against an entire group of people on the premise that they belong to

a class of “alien races.” See Bruns v. Mayhew, 750 F.3d 61, 66 (1st Cir. 2014) (“[A] state’s

alienage-based classifications inherently raise concerns of invidious discrimination and are

therefore generally subject to strict judicial scrutiny.”). Because this exclusion serves no

legitimate governmental end under any standard of review, it must fail. However, the

constitutional interpretation crafted in the Insular Cases has been applied to justify unequal

treatment of U.S. citizens residing in Puerto Rico.

           B.      Disparate treatment based on a suspect classification in violation of the Equal
                   Protection of the Law.

           Puerto Rico became a United States territory as a result of the Spanish-American War in

1898, through the Treaty of Paris1. Since then, Congress has been tasked with determining “[t]he

civil rights and political status of its inhabitants”. Treaty of Paris, Art. 9, Dec. 10, 1898, 30 Stat.

1759.2 At the time, it was assumed that the Constitution applied to the territories.3 It was not until



1
    Puerto Rico v. Sánchez Valle, 136 S. Ct. 1863, 1868 (2016).
2
    Id.

                                                           3
         Case 3:17-cv-02133-GAG Document 76 Filed 11/07/18 Page 4 of 16



the Insular Cases, beginning with Downes v. Bidwell, 182 US 244 (1901), that the notion of non-

incorporated territories emerged. What was known as the “Incorporation Doctrine” provided the

United States a legal basis to discriminate against residents of Puerto Rico in federal programs

by not extending these benefits to Puerto Rico “so long as there is a rational basis for its actions”.

Downes and Califano v. Torres, 435 U.S. 1 (1978) and Harris v. Rosario, 446 U.S. 651 (1980),

provided the basis for this unequal and irrational treatment based on race and national origin.

        It has been historically understood that the U.S. Government may extend its borders, and

that this power is vested upon Congress. In pertinent part, Article IV, section 3 of the U.S.

Constitution states:

        New states may be admitted by the Congress into this union; but no new states
        shall be formed or erected within the jurisdiction of any other state; nor any state
        be formed by the junction of two or more states, or parts of states, without the
        consent of the legislatures of the states concerned as well as of the Congress.

        The Congress shall have power to dispose of and make all needful rules and
        regulations respecting the territory or other property belonging to the United
        States; and nothing in this Constitution shall be so construed as to prejudice
        any claims of the United States, or of any particular state.

        The first paragraph is redacted in the context of the admission of new states and the

second paragraph, attends the issue of territory and property. Notably, in the Northwest

Ordinance of 1787, Congress established that the determining factor for admitting new states was

the number of its “free inhabitants”4, which refers to people. In contrast, the term “territory”

seems to be applicable to the realm of real property,5 and this is contextualized by the open




3
  Thompson       v.    Utah,      170    U.S.   343      (1898).      This     case    was      reversed  by
Collins v. Youngblood, 497 U.S. 37, 39 (1990), but on the basis of Ex Post Facto Clause interpretation.
4
  Pollard v. Hagan, 44 U.S. (3 How.) 212, 222 (1845), citing Article 5 of the Northwest Ordinance of 1787
5
  See definition of “land” according to BALLENTINE'S LAW DICTIONARY (Copyright (c) 2010 LexisNexis ®, a
division of Reed Elsevier, plc.).

                                                     4
         Case 3:17-cv-02133-GAG Document 76 Filed 11/07/18 Page 5 of 16



ended phrase “any other property belonging to” which is evidently confined to the context of

“things” and not of people.

        In interpreting the Territorial Clause of the U.S. Constitution, “[i]t was thought by Chief

Justice Taney in the Dred Scott case, 19 How. 393, 436 (1857), that the sole object of the

territorial clause was to transfer to the new government the property then held in common by the

States, and to give to that government power to apply it to the objects for which it had been

destined by mutual agreement among the States before their league was dissolved”.6 In that case,

Justice Taney also expressed that “[a] power, therefore, in the General Government to obtain and

hold colonies and dependent territories, over which they might legislate without restriction,

would be inconsistent with its own existence in its present form”.7 Though the Dred Scott case

erroneously limited the term “citizens” to a single race, it did not go as far as to interpret that the

Territorial Clause may be applied to people, and that the U.S. Constitution allowed the Federal

Government to hold “colonies and dependent territories”.8

        This traditional interpretation, which harmonized perfectly with the text of the U.S.

Constitution, was abandoned in the Insular Cases, which mirror the categorizations made in the

infamous case of Plessy v. Ferguson9. There the Court said that “[t]he object of the amendment

was undoubtedly to enforce the absolute equality of the two races before the law, but in the

nature of things it could not have been intended to abolish distinctions based upon color, or to

enforce social, as distinguished from political equality, or a commingling of the two races upon




6
  Downes v. Bidwell, supra.
7
  Scott v. Sandford, 60 U.S. (19 How.) 393, 447-48 (1857).
8
   The words "people of the United States" and "citizens" are synonymous terms, and mean the same thing.
Scott v. Sandford, 60 U.S. (19 How.) 393, 404 (1857).
9
  Plessy v. Ferguson, 163 U.S. 537, 544 (1896).

                                                   5
          Case 3:17-cv-02133-GAG Document 76 Filed 11/07/18 Page 6 of 16



terms unsatisfactory to either.10 These distinctions, which were rightly revoked by the Court in

Brown v. Board of Education, 347 U.S. 483 (1954), are similar to the distinctions elaborated in

the Insular Cases.

        Specifically, Downes established the following treatment of Puerto Rico:

        If those possessions are inhabited by alien races, differing from us in religion,
        customs, laws, methods of taxation and modes of thought, the administration
        of government and justice, according to Anglo-Saxon principles, may for a
        time be impossible; and the question at once arises whether large concessions
        ought not to be made for a time, that, ultimately, our own theories may be carried
        out, and the blessings of a free government under the Constitution extended to
        them. We decline to hold that there is anything in the Constitution to forbid such
        action.

        We are therefore of opinion that the Island of Puerto Rico is a territory
        appurtenant and belonging to the United States, but not a part of the United
        States within the revenue clauses of the Constitution; that the Foraker act is
        constitutional, so far as it imposes duties upon imports from such island, and that
        the plaintiff cannot recover back the duties exacted in this case.11

        In Dorr v. United States —a case that reiterated Downes v. Bidwell— the Court said that

“[u]ntil Congress shall see fit to incorporate territory ceded by treaty into the United States, we

regard it as settled by that decision that the territory is to be governed under the power existing in

Congress to make laws for such territories and subject to such constitutional restrictions upon the

powers of that body as are applicable to the situation.”12

        In the Jones Act of 191713, Congress, among others, granted United States citizenship to

all inhabitants of Puerto Rico. This directly contradicts the holding of the Downes Court that

Puerto Rico belongs to but is not a part of the United States, since Congress unequivocally

established that the People of Puerto Rico are citizens of the United States and do not merely

10
   Plessy v. Ferguson, 163 U.S. 537, 544 (1896). [Revoked by Brown v. Bd. of Educ., 347 U.S. 483 (1954)].
11
   Downes v. Bidwell, 182 U.S. 244, 286-87 (1901).
12
   Dorr v. United States, 195 U.S. 138, 142-43 (1904).
13
   Jones Act of 1917, 64 P.L. 368, 39 Stat. 951, 64 Cong. Ch. 145, 64 P.L. 368, 39 Stat. 951, 64 Cong. Ch. 145.

                                                         6
             Case 3:17-cv-02133-GAG Document 76 Filed 11/07/18 Page 7 of 16



belong to it. It would therefore seem clear that, if Puerto Ricans are citizens of the United States,

they would be entitled to the same rights as all other United States citizens. Unfortunately, in

Balzac v. Porto Rico, 258 U.S. 298 (1923), the Court reaffirmed the distinction between

incorporated and non-incorporated territories. That time the Court expressed that, although the

intention by Congress to confer United States citizenship to a territory’s inhabitants may be

interpreted as its incorporation, and such was the case for Alaska, the situation of the Puerto Rico

territory was different, in that Alaska is an “enormous territory, very sparsely settled and offering

opportunity for immigration and settlement by American citizens”14

           This is an entirely arbitrary distinction. The geographical or demographic differences

between Alaska and Puerto Rico do not explain why granting United States citizenship to

Alaskans meant incorporation and granting such citizenship to Puerto Ricans did not. The real

reason the Balzac Court distinguished Alaska from Puerto Rico was illustrated by the Court as

follows: “[w]hen Porto Ricans passed from under the government of Spain, they lost the

protection of that government as subjects of the King of Spain, a title by which they had been

known for centuries. They had a right to expect, in passing under the dominion of the United

States, a status entitling them to the protection of their new sovereign”.15 This explanation,

however, is pretextual, since, such a right of protection by their new sovereign would have

accrued immediately upon the change of sovereignty, and not necessarily through a grant of

United States citizenship. In essence, the distinction is one entirely based on alienage or racial

and cultural differences, as Puerto Ricans had been under Spanish rule for centuries. As stated

before, such distinctions are subject to strict scrutiny under the Equal Protection Clause.


14
     Balzac, 258 U.S. at 309.
15
     Balzac, 258 U.S. at 308.

                                                 7
          Case 3:17-cv-02133-GAG Document 76 Filed 11/07/18 Page 8 of 16



         Further, in one of the earliest Insular Cases, De Lima v. Bidwell, 182 U.S. 1, 174, 21 S.

Ct. 743, 744 (1901), the Court stated that there are two ways that the incorporation of a territory

can be established by Congress: (i) it can be done by an extension of U.S. laws and institutions

throughout the territory, and also, (ii) by an incorporation of the inhabitants into the Union.

         On the first route, it should be noted that as a result of the extension of United States laws

and institutions to Puerto Rico, the territory itself has been incorporated by congressional

action.16 With regard to the second route, the Balzac Court recognized that a law of Congress

declaring an intention to confer political and civil rights on the inhabitants of the new lands as

American citizens may be properly interpreted to mean an incorporation of it into the

Union”.17 It also recognized that by being awarded U.S. Citizenship, Puerto Ricans would be

enabled “to move into the continental United States and becoming residents of any State there to

enjoy every right of any other citizen of the United States, civil, social and political”.18 This final

statement depicts reality, but the proper conclusion would have been that the concession of U.S.

Citizens to Puerto Ricans, was an act of “incorporating the inhabitants into the Union”.

         The main objections in Balzac to the idea that Congress incorporated Puerto Rico into the

Union by granting citizenship to Puerto Ricans in the Jones Act were that: (i) the Jones Act of

1917, did not express the intention to incorporate the territory in its title and (ii) the Jones Act

established a Bill of Rights instead of extending expressly the U.S. Bill of Rights, meaning the

Amendments.19 These objections are erroneous. First, although Congress has not used explicit

language that Puerto Rico is an incorporated territory, its long sequence of legislative actions
16
    “The statutory laws of the United States not locally inapplicable, except as hereinbefore or hereinafter otherwise
provided, shall have the same force and effect in Puerto Rico as in the United States…” 48 U.S.C.S. § 734.
Moreover, many statutes passed by Congress include Puerto Rico in their definition of “State”.
17
   Balzac, 258 U.S. 298 at 309.
18
   Balzac, 258 U.S. 298 at 308
19
   Id.

                                                          8
          Case 3:17-cv-02133-GAG Document 76 Filed 11/07/18 Page 9 of 16



from 1900 to present has in fact incorporated the territory”.20 Second, as to Congress not directly

extending to Puerto Rico the Bill of Rights, since the Northwest Ordinances of 1787 certain

fundamental rights have been extended to and required from new territories based on the pre-

Insular Cases understanding that the Constitution applied wherever Congressional action was

present, so that this distinction is meaningless.

        Even if Congress could validly treat Puerto Rico differently as a territory, the question

remains whether Congress may treat United States citizens differently on the basis of their racial

and cultural differences. It should be underlined in this context that “[w]ith the exception of two

of its members, all justices of the Court that decided the Insular Cases had in 1896 also joined

the Court's decision in Plessy v. Ferguson”.21 The Commonwealth asserts that the notion of a

territory being “unincorporated” for cultural and racial differences would rightfully offend our

nation’s post Brown v. Board of Education view of equality before the law. However, the courts

have kept away from engaging in this discussion, perhaps awaiting the right case. If so, we

respectfully suggest that this is such a case.

        In this case, defendant’s residency in Puerto Rico was the only reason for denial of SSI

benefits. Specifically, in a brief Per Curiam opinion in Califano v. Torres, the Court validated

the geographical limitations on SSI benefits,22 and decided that such a regulation was not

unconstitutional so long as there is a rational basis for it.23 This expression by the Court was




20
   Consejo de Salud v. Rullán, 586 F. Supp. 2d 22, 41 (D.P.R. 2008).
21
   Consejo de Salud, 586 F. Supp. 2d 22, 28.
22
   42 U.S.C.S. § 1382 (e) For purposes of this title [42 USCS §§ 1381 et seq.], the term "United States", when used
in a geographical sense, means the 50 States and the District of Columbia.
23
   Califano v. Torres, 435 U.S. 1, 5 (1978)

                                                        9
         Case 3:17-cv-02133-GAG Document 76 Filed 11/07/18 Page 10 of 16



later reaffirmed in Harris v. Rosario.24 Under this relaxed standard, a law is constitutionally

valid if “there is a plausible policy reason for the classification, the legislative facts on which the

classification is apparently based rationally may have been considered to be true by the

governmental decision maker, and the relationship of the classification to its goal is not so

attenuated as to render the distinction arbitrary or irrational.” Armour v. City of Indianapolis,

Ind., 566 U.S. 673, 681 (2012) (citations omitted).

        However, the analysis performed above of the Insular Cases, upon which both Torres

and Rosario were based, clearly indicates that these decisions were entirely based on alienage

and/or racial and cultural differences, and therefore the statutes in question should have been

subjected to strict scrutiny and examined with a presumption of unconstitutionality. On this

matter the Court has explained that:

        A core purpose of the Fourteenth Amendment was to do away with all
        governmentally imposed discrimination based on race. See Strauder v. West
        Virginia, 100 U.S. 303, 307-308,310 (1880). Classifying persons according to
        their race is more likely to reflect racial prejudice than legitimate public concerns;
        the race, not the person, dictates the category. See Personnel Administrator of
        Mass. v. Feeney, 442 U.S. 256, 272 (1979). Such classifications are subject to the
        most exacting scrutiny; to pass constitutional muster, they must be justified by a
        compelling governmental interest and must be "necessary . . . to the
        accomplishment" of their [*433] legitimate purpose, McLaughlin v. Florida, 379
        U.S. 184, 196 (1964). See Loving v. Virginia, 388 U.S. 1, 11 (1967).25

        It has been reiterated that “[t]he liberty protected by the Fifth Amendment’s Due Process

Clause contains within it the prohibition against denying to any person the equal protection of

the laws. See Bolling, 347 U.S., at 499-500; Adarand Constructors, Inc. v. Peña, 515 U.S. 200,

217-218 (1995). While the Fifth Amendment itself withdraws from Government the power to

24
   See Harris, 446 U.S. at 653-54 (Justice Marshall Dissenting) questioning the validity of some earlier opinions by
the Supreme Court—Downes and Balzac─ suggesting that various protections of the Constitution do not app;ly to
Puerto Rico, citing Torres v. Puerto Rico, 442 U.S. 465, 475-476 (1979) (BRENNAN, J., concurring in judgment).
25
    Palmore v. Sidoti, 466 U.S. 429, 432-33 (1984).

                                                        10
         Case 3:17-cv-02133-GAG Document 76 Filed 11/07/18 Page 11 of 16



degrade or demean in the way this law does, the equal protection guarantee of the Fourteenth

Amendment makes that Fifth Amendment right all the more specific and all the better

understood and preserved”.26 It should be stressed that “[t]he Equal Protection Clause directs

that "all persons similarly circumstanced shall be treated alike." F.S. Royster Guano Co.

v. Virginia, 253 U.S. 412, 415 (1920)”.27 In this matter, Puerto Ricans are similarly situated to

other United States citizens. In Harris v. Rosario, these questions were cursorily addressed

without benefit of briefing or argument.28 Decades later, American citizens residing in Puerto

Rico deserve a fresh look at the basis for this discrimination.

         On the Equal Protection issue, the Court has stated that inhabitants of territories, “even if

regarded as aliens, they are entitled under the principles of the Constitution to be protected in

life, liberty and property”. Downes v. Bidwell, 182 U.S. at 283. The Court's decisions have

established that classifications based on alienage, like those based on nationality or race, are

inherently suspect and subject to close judicial scrutiny. Aliens as a class are a prime example of

a ‘discrete and insular’ minority (see United States v. Carolene Products Co., 304 U.S. 144, 152-

153, n. 4 (1938)) for whom such heightened judicial solicitude is appropriate. Accordingly, it

was said in Takahashi, 334 U.S., at 420, that ‘the power of a state to apply its laws exclusively to

its alien inhabitants as a class is confined within narrow limits.’" Graham v. Richardson, 403

U.S. 365, 371-72 (1971). This analysis was not applied in Harris.

         Further, the supposedly rational basis identified by the Court was that: “Puerto Rican

residents do not contribute to the federal treasury; the cost of treating Puerto Rico as a State



26
   United States v. Windsor, 570 U.S. 744, 774 (2013).
27
   Plyler v. Doe, 457 U.S. 202, 216, (1982).
28
   Harris v. Rosario, 446 U.S. at, 653-54 (Justice Marshall Dissenting).

                                                         11
         Case 3:17-cv-02133-GAG Document 76 Filed 11/07/18 Page 12 of 16



under the statute would be high; and greater benefits could disrupt the Puerto Rican economy.”

Harris, 446 U.S. at 652. . These premises are erroneous.

        First, this Honorable Court can take judicial notice of the fact that many residents of

Puerto Rico do pay federal taxes, some of which residents of other jurisdictions do not pay. 29

Federal law generally requires individuals and businesses in Puerto Rico to pay federal tax on

income they earn outside of Puerto Rico, whether in the United States or in a foreign country.

Federal law also requires employers and employees in Puerto Rico to pay all federal payroll

taxes, which fund Social Security, the Medicare hospital insurance program30, and the federal

unemployment compensation program

        Further, in general terms, “SSI makes monthly payments to people who have low income

and few resources, and who are: Age 65 or older; blind; or disabled”.31 Also, “SSI is commonly

known as a program of ‘last resort’ because claimants must first apply for all other benefits for

which they may be eligible; cash assistance is awarded only to those whose income and assets

from other sources are below prescribed limits”.32 Thus, the SSI program clearly aims at

individuals who do not pay Federal income taxes because their income is too low. Moreover, the

beneficiaries of SSI do not pay federal taxes, regardless of the state they reside in. Additionally,

even non-citizens may qualify for SSI benefits from which the U.S citizens of Puerto Rico are




29
    For example, premiums on policies issued by insurers and reinsurers from Puerto Rico for risks located in Puerto
Rico pay a federal excise tax ranging from 1% to 4% which is inapplicable in the remaining U.S. jurisdictions. See
26 U.S.C. § 4371.
30
   26 U.S.C. §§3101, 3121 (b)(i) and 3121 (e)(1)
31
   SSI Booklet: https://www.ssa.gov/pubs/EN-05-11000.pdf.
32
    Cash Assistance for the Aged, Blind, and Disabled in Puerto Rico Congressional Research Service, October 26,
2016, Page 1. https://fas.org/sgp/crs/row/cash-aged-pr.pdf.

                                                        12
         Case 3:17-cv-02133-GAG Document 76 Filed 11/07/18 Page 13 of 16



excluded.33 In fact, in 2017, 6% of all SSI beneficiaries were noncitizens.34 In 1995, that

percentage was as high as 12.1% which represented a total of 785,410 beneficiaries.35 .

        Moreover, the residents of the Northern Mariana Islands, an unincorporated territory, do

receive SSI benefits.36 The objection to extending SSI benefits to Puerto Rico because they do

not pay Federal income taxes should also apply to the Northern Mariana Islands.37 According to

the U.S. Governments Accountability Office (GAO),38 in 2010, Puerto Rico taxpayers reported

paying $20 million to the United States, its possessions, or foreign countries in individual income

tax. “According to officials from Puerto Rico's Department of Internal Revenue, most of these

payments would have been to the United States. The report also explains that “[i]f Puerto Rico

had been a state in 2010, estimated individual income tax revenue from Puerto Rico taxpayers

would have ranged from $2.2 billion to $2.3 billion (after accounting for estimated payments in

excess of tax liability from refundable tax credits, such as the earned income tax credit)”.39 Also,

the 2015 Internal Revenue Service Data Book reveals that the IRS collected $3.52 billion in

federal taxes on individuals and businesses in Puerto Rico in Fiscal Year 2015.40

        In terms of corporate income tax, in 2009, U.S. corporations paid about an estimated $4.3

billion in tax on income from their affiliates in Puerto Rico”.41 “If Puerto Rico had been a state in

2009, estimated corporate income tax revenue from businesses that filed a Puerto Rico tax return


33
   Supplemental Security Income for Non-Citizens. https://www.ssa.gov/pubs/EN-05-11051.pdf.
34
   SSI Annual Statistical Report, 2017, https://www.ssa.gov/policy/docs/statcomps/ssi_asr/2017/sect05.pdf.
35
   Id.
36
   See Cash Assistance for the Aged, Blind, and Disabled in Puerto Rico, Congressional Research Service, October
26, 2016, Page 3. https://fas.org/sgp/crs/row/cash-aged-pr.pdf.
37
   See Congressional Task Force on Economic Growth in Puerto Rico, Report to the House and Senate, December
20th, 2016, at 54.
38
   U.S. Governments Accountability Office, GAO-14-31.
39
   Id.
40
     See Internal Revenue Service Data Book, at page 12, Table 5. Retried on July 25, 2016
fromhttps://www.irs.gov/pub/irs-soi/15databk.pdf.
41
   Id

                                                      13
         Case 3:17-cv-02133-GAG Document 76 Filed 11/07/18 Page 14 of 16



for that year (or their parent corporations in the United States) would have ranged from $ 5.0 to $

9.3 billion.42 Comparing this to SSI benefits, if Puerto Ricans qualified, the “estimated federal

spending would have ranged from $ 1.5 billion to $ 1.8 billion”.43

        This information demonstrates that, although United States citizens residing in Puerto

Rico do not pay federal income taxes like those in the states, it is entirely incorrect that they “do

not contribute to the federal treasury”, as the Court stated in Harris. The information provided by

the GAO, presented above, also disproves the belief that treating Puerto Rico as a state under this

statute would be too costly.

        The third factor, regarding the supposed disruption of Puerto Rico’s economy, differs

from the current economic facts. According to another recent Governments Accountability

Office report, the issue of lack of SSI, and other federal benefits in general, has been seen by

different political administrations as attributing to “outmigration” to the states, which actually

adversely affects the economy. 44 The only scenario in which such a benefit may disrupt the

economy is if it disincentives work. However, the beneficiaries of the SSI program are elderly

and/or disabled, and thus generally unable to work anyway. Second, if this was a problem in the

application of the SSI program, it would present itself wherever the SSI was implemented, not

just Puerto Rico. Therefore, it does not justify, even under a rational basis standard, the

exclusion of U.S citizens in Puerto Rico from the SSI program. A group of American citizens

with a population higher than 19 States, the District of Columbia, and all other territories is being

subjected to an inferior standard of review and no disability benefits under the SSA just because


42
   Id.
43
   Id.
44
   Factors Contributing to the Debt Crisis and Potential Federal Actions to Address Them, GAO-18-387 Page 27,
May 2018. https://www.gao.gov/assets/700/691675.pdf.

                                                     14
        Case 3:17-cv-02133-GAG Document 76 Filed 11/07/18 Page 15 of 16



of Puerto Rico’s classification as an “unincorporated territory”, which is constitutionally

unacceptable.

                                         III.     CONCLUSION

        The Commonwealth respectfully submits that the exclusion of U.S. citizens living in

Puerto Rico from receiving SSI benefits should be subject to strict scrutiny under the Equal

Protection Clause of the Fifth and Fourteenth Amendments. The Incorporation Doctrine

generated by the Insular Cases creates an impermissible suspect classification of U.S. citizens

for alienage and/or racial and cultural reasons that is constitutionally impermissible. The

distinction amongst U.S. citizens using the incorporated and unincorporated territory distinction

as a foundation for discrimination is shockingly similar to the idea of “separate but equal.” The

notion of the Territorial Clause applying to people, is anachronistic and should be abandoned by

the Court. Even under a more relaxed scrutiny, there is no rational basis to support the disparate

treatment in the legislation currently in effect on the basis of ethnicity and race. Therefore, the

denial to Defendant of SSI benefits in this case is unconstitutional.

        WHEREFORE, the appearing amicus curiae Government of Puerto Rico very

respectfully requests this Honorable Court to take notice of the above-stated and in considering

this case on its merits, put an end to the economic and moral injustices created by an

unconstitutional and the democratic deficit that exists in the US-Puerto Rico relationship and which

perpetuates and fosters the discriminatory treatment of United States citizens in Puerto Rico in

programs such as the one at issue in this case.

        RESPECTFULLY SUBMITTED.

        In San Juan, Puerto Rico on this 7th day of November, 2018.



                                                  15
         Case 3:17-cv-02133-GAG Document 76 Filed 11/07/18 Page 16 of 16



        IT IS HEREBY CERTIFIED that on this same date, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

to all parties.

                                                   WANDA VÁZQUEZ GARCED
                                                   Secretary of Justice

                                                   WANDYMAR BURGOS-VARGAS
                                                   Deputy Secretary of the General Litigation Office

                                                   s/Susana I. Peñagarícano-Brown
                                                   SUSANA PEÑAGARICANO-BROWN
                                                   USCA-PR No. 219907
                                                   Director of Federal Litigation
                                                   and Bankruptcy Division

                                                   s/Carlos Lugo-Fiol
                                                   CARLOS LUGO-FIOL
                                                   USCA-PR No. 41677
                                                   E-mail: clugofiol@gmail.com

                                                   Department of Justice of Puerto Rico
                                                   P.O. Box 9020192
                                                   San Juan, PR 00902-0192
                                                   Office (787) 721-2900, Ext. 2650
                                                   Fax. (787) 723-9188
                                                   Email: spenagaricano@justicia.pr.gov




                                              16
